DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 11-13, and 18-20 are pending in the application

Claim Objections
Claim 1 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. induced pluripotent stem cell (iPSCs)).
Claim 4 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. human liver organoids (HLOs)). Furthermore within the list of claim 4, there are two “and”’s on line 4.
Claim 11 is objected to because of the following informalities: at the end of the list of genes the “and” or “or” is missing between CD34 and CD31.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract ideas) without significantly more. 

Identifying is considered an abstract idea. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one:Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?
In the instant application,
	With respect to step 1, the claimed invention is directed to a process.
	With respect to step 2A prong one, the claimed invention recites identifying which is an abstract idea.
With respect to prong two of the analysis, the claimed invention further recites contacting a liver organoid derived from an iPSC of interest with a candidate compound. This is not an integration of a practical application as it is contacting one product with a compound without a practical use for the compound once it is identified (i.e. contacting a drug with the liver organoid to identify its ability to treat a condition and then administering said drug to a patient). The step of contacting a candidate compound is 
Therefore claim 20 is rejected as being directed to a judicial reception.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 recites that the liver organoid of the present invention “comprises a drug metabolism cytochrome variant.” This raises a written description issue as the scope of the claim with respect to variants encompasses an extremely broad genus with no description on how to identify, generate or obtain such variants encompassed in the claimed invention.
In analyzing whether the written description requirement is met for genus claims (i.e. drug metabolism cytochrome variant), it is first determined whether a representative number of species have been described by their complete structure. In the instant case, CY2C9*2 is the only species disclosed (para. 0054, 0075, 0099) of drug metabolism cytochrome variants. While the genus encompasses a large number of variants of various drug metabolism cytochromes, the specification does not describe the complete structure of a representative number of species of the large genus of drug metabolism cytochrome variants. The scope of “variants” is extremely broad and no description on how to identify, generate, or obtain such variants is given other than a reference incorporated for previous studies which utilize CYPC9*2 as a variant. 
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than a drug metabolism cytochrome), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, there are no definitions or characteristics disclosed in the instant specification.
In conclusion, Applicant’s disclosure of one species (i.e. CY2C9*2) of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that Applicant was in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said stem cells" and is dependent on claim 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite “stem cells” but merely iPSCs. For the purpose of examination, the “stem cells” are determined to be referring to iPSCs.
Claim 4 recites the limitation "HLO” and is dependent on claim 1.  There is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite “HLO.” For the purpose of examination, “HLO” is interpreted as referring to the “liver organoid.” 
Claim 12 recites the limitation "HLO” and is dependent on claim 6.  There is insufficient antecedent basis for this limitation in the claim as claim 6 does not recite “HLO.” For the purpose of examination, “HLO” is interpreted as referring to the “liver organoid.” 
Therefore the metes and bounds of the invention are unclear to one skilled in the art. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCracken et al. (2014. Nature 516(7531): 400-404; IDS Reference 018 filed 02/26/2021)
	Regarding claims 1 and 2, McCracken et al. teaches a method of inducing the formation of organoids from both ES and iPS cell lines via contacting definitive endoderm cells which were differentiated from the pluripotent stem cell lines with FGF4 (i.e. FGF signaling pathway activator) and CHIR99021 (i.e. GSK inhibitor) and NOG which resulted in foregut spheroid, and additionally to induce posterior fate in foregut endoderm, retinoic acid was added (Methods; 1st Column, 1st-3rd paragraph). 
	Regarding claim 3, McCracken et al. teaches that the spheroids produced are collected and resuspended in Matrigel (i.e. basement membrane matrix) which was allowed to solidify (i.e. embedded) (Methods; 1st Column, 4th paragraph).
	Therefore the invention is anticipated.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortega (US2013/0189327; IDS Reference 022 filed on 02/26/2021)

Therefore the invention is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken et al. (2014. Nature 516(7531): 400-404; IDS Reference 018 filed 02/26/2021) in view of NgPatent(WO2017048193A1; IDS Reference filed 09/10/2019), Sato et al (US20120196312; IDS Reference 018 filed 02/26/2021), Takebe et al. (2013. Nature 499: 481-484; IDS Reference filed on 09/10/2019) , and Dolle (2015. Am J Physiol Gastrointest Liver Physiol 308: G233–G250)
	Regarding claims 1 and 2, McCracken et al. teaches a method of inducing the formation of organoids from both ES and iPS cell lines via contacting definitive endoderm cells which were differentiated from the pluripotent stem cell lines with FGF4 (i.e. FGF signaling pathway activator), Wnt3a or CHIR99021 (i.e. GSK inhibitor) and NOG which resulted in foregut spheroid, and additionally to induce posterior fate in foregut endoderm, retinoic acid was added (Methods; 1st Column, 1st-3rd paragraph). 
	Regarding claim 3, McCracken et al. teaches that the spheroids produced are collected and resuspended in Matrigel (i.e. basement membrane matrix) which was allowed to solidify (i.e. embedded) (Methods; 1st Column, 4th paragraph).

NgPatent teaches liver organoids derived from pluripotent stem cells (Abstract). These organoids contain at least two cell types consisting of hepatocytes, cholangiocytes, liver specific endothelial cells (LSEC), stellate cells, hepatic myofibroblast and hepatoblasts (para. 0008). NgPatent further teaches that these cells express markers of HNF4a, AFP, CK19, ALB, HNF6 and CYP3A4 (para. 0008-0011, 249, claims 84-87).
Sato et al. teaches in liver organoids derived from adult stem cells that Epcam and E-cadherin are expressed as well as HNF4a and ALB (para. 0230, 0260-0261, 0274-0276). 
Takebe et al. teaches the generation of liver buds from iPSCs which express hepatic cell markers such as alpha-fetoprotein (AFP), retinol binding protein 4 (RBP4), transthyretin (TTR) and albumin (ALB) (Figure 1, p. 482).
As for the limitation of expressing DAPI, DAPI is a stain which stains nuclei and is not an expression marker, however as the organoids contain cells which have nuclei, DAPI would stain the nuclei and be present. 
It would have been obvious to one of ordinary skill in the art to have a liver organoid produced by the method of McCracken et al. express the hepatic markers and epithelial markers of NgPatent, Sato et al., and Takebe et al. with a reasonable expectation of success. Liver organoids expressing hepatic cell markers of various types of cells is well known in the art as shown by NgPatent, Sato et al. and Takebe et al. Furthermore, an artisan would be motivated to have Epcam and E-cadherin expressed in a liver organoid as taught by Sato et al. as liver regeneration is associated with a population of EpCAM-positive cells within ductular reactions, which gradually lose the expression of EpCAM along with maturation into hepatocytes and EpCAM-associated functions relate to cell– cell adhesion, proliferation, maintenance of a pluripotent state, regulation of differentiation, migration, and invasion (Dolle, Abstract). Furthermore, E-cadherin is also involved in cell-cell adhesion and modulates the Hippo signaling pathway to control cell proliferation (Dolle p. G236).
. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCracken et al. (supra) in view of NgPatent(supra).
	Regarding claims 1 and 2, McCracken et al. teaches a method of inducing the formation of organoids from both ES and iPS cell lines via contacting definitive endoderm cells which were differentiated from the pluripotent stem cell lines with FGF4 (i.e. FGF signaling pathway activator), Wnt3a or CHIR99021 (i.e. GSK inhibitor) and NOG which resulted in foregut spheroid, and additionally to induce posterior fate in foregut endoderm, retinoic acid was added (Methods; 1st Column, 1st-3rd paragraph). 
	Regarding claim 3, McCracken et al. teaches that the spheroids produced are collected and resuspended in Matrigel (i.e. basement membrane matrix) which was allowed to solidify (i.e. embedded) (Methods; 1st Column, 4th paragraph).
	Regarding claim 5, McCracken does not teach that the organoids have bile transport activity.
NgPatent teaches liver organoids derived from pluripotent stem cells (Abstract). These organoids contain at least two cell types consisting of hepatocytes, cholangiocytes, liver specific endothelial cells (LSEC), stellate cells, hepatic myofibroblast and hepatoblasts (para. 0008). Furthermore, NgPatent teaches that the liver organiods form bile ducts and the organoids are capable of performaing liver functions (para. 0020). The bile canaliculi is also functional as the hepatocyte secreted molecules (CDF) is shown to be transported from the bile canaliculi into bile duct-like cyst structure formed by the cholangiocytes (FIG. 36A-36C). Thus, the liver organoid described herein exhibits organ level functions which could only be achieved by functional interaction of multiple cell types to form tissue structures (para. 0463).

Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claim 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20120196312) in view of Gissen et al. (2015. J Hepatol  63(4): 1023–103)
 Sato et al. teaches a liver organoid derived from epithelial stem cells which comprises or consists of a cystic structure with on the outside a layer of cells with buds and a central lumen as depicted in FIG. 55. This liver organoid may demonstrate a function inherent to healthy liver tissue, have an elongated shape, with 2 defined domains, i.e., a single layered epithelial domain where highly polarized cells are detected and keratin markers are expressed (this domain resembles the bile duct domain) and the other domain constitutes the main body of the organoid and is formed by a multilayered epithelia with non-polarized cells wherein albumin expression may be detected (Figure 55, para. 0286-278, 0383). Therefore it is interpreted that Sato teaches polarized cells around a lumen in a liver organoid. However Sato et al. does not teach microvilli compromising mesenchymal cells comprising the luminal structure nor does it explicitly state that the polarized cells are hepatocytes.
Gissen et al. teaches the structural and functional polarity of hepatocytes which are uniquely organized with a basal membrane facing liver sinusoidal endothelial cells (Abstract). Establishment and maintenance of hepatocyte polarity is essential for many functions of hepatocytes and the hepatocytes give rise to the bile canaliculus which has microvilli (p. 1023). These microvilli dramatically increase the 
It would be obvious to one of ordinary skill in the art that a liver organoid with a lumen surrounded by polarized cells as taught by Sato et al. would form microvilli in the lumen as taught by Gissen et al. with a reasonable expectation of success as it is known in the art that microvilli are formed through the polarity of the hepatocytes in the liver (Gissen et al., Abstract, p. 1023). An artisan would be motivated to modify the luminal structure with microvilli in their liver organoid as they are part of the liver’s functionality through their ability to increase absorption (Gissen et al.; p. 1028, 1030).
Regarding claim 11, Sato et al. teaches that the liver organoid can express PROX1 and C3 (para. 0253, 0260, 0263)
Regarding claim 13, Sato et al. does not explicitly state that the liver organoid does not comprise inflammatory cells. However, as it does not state that it does comprise any inflammatory cells such as T cells, it is interpreted to be free of inflammatory cells. 
Therefore the invention would be obvious to one of ordinary skill.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (supra) in view of Gissen et al. (supra) as applied to claim 6, 11 and 13 above, and in further view of McCracken et al. (supra) and Ng et al. (2015. Stem Cell Reports (4): 348–359)
As discussed in the 103 rejection of claim 6, 11 and 13 above, Sato and Gissen et al. make obvious a liver organoid derived from an epithelial stem cell comprising a luminal structure with polarized hepatocytes and internalized microvilli comprising mesenchymal cells. However these references do not teach that the organoid is derived from human iPSCs.
McCracken et al. teaches a method of inducing the formation of organoids from both ES and iPS cell lines via contacting definitive endoderm cells which were differentiated from the pluripotent stem cell lines with FGF4 (i.e. FGF signaling pathway activator), Wnt3a or CHIR99021 (i.e. GSK inhibitor) and st Column, 1st-3rd paragraph).
It would have been obvious to one of ordinary skill in the art to derive the liver organoids of Sato et al. in view of Gissen from iPSCs as taught in McCracken et al. with a reasonable expectation of success. An artisan would be motivated to derive the liver organoids from iPSCs as iPSCs can, in a reliable and stepwise manner, differentiate through the developmentally appropriate stages (i.e., endoderm, hepatic specified endoderm, hepatoblasts) in vitro and provides an opportunity to assess donor-specific drug responses in vitro, akin to conducting an in vitro clinical trial (Ng et al., p. 348).
Therefore it would be obvious to one of ordinary skill in the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (supra) in view of Gissen et al. (supra) as applied to claim 6, 11 and 13 above, and in further view of Ramachandran et al. (2015. PlOs One 10(10): 1-12; IDS Reference filed on 09/10/2019)
As discussed in the 103 rejection of claim 6, 11 and 13 above, Sato and Gissen et al. make obvious a liver organoid derived from an epithelial stem cell comprising a luminal structure with polarized hepatocytes and internalized microvilli comprising mesenchymal cells. However these references do not teach that the organoid is derived from human iPSCs. However these references do not teach that the organoid comprises Kupffer cells or stellate cells.
	Ramachandran et al. teaches liver organoids made from various cell types (Abstract). Furthermore, Ramachandran et al. teaches that ongoing experiments aim at further optimizing the parameters for long term culture and differentiation of liver organoids as well as the integration of liver cell types such as Kupffer cells and stellate cells in order to generate organoids which resemble in vivo conditions (p. 12, last paragraph).
	It would have been obvious to one of ordinary skill in the art to include as Kupffer cells and stellate cells as taught by Ramachandran et al. In the liver organoid taught by Sato and Gissen et al. with a reasonable expectation of success. An artisan would be motivated to include Kupffer cells and stellate 
	Therefore the invention would be obvious to one of ordinary skill in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (supra) in view of Gissen et al. (supra) as applied to claim 6, 11 and 13 above, and in further view of NgPatent (supra).
As discussed in the 103 rejection of claim 6, 11 and 13 above, Sato and Gissen et al. make obvious a liver organoid derived from an epithelial stem cell comprising a luminal structure with polarized hepatocytes and internalized microvilli comprising mesenchymal cells. However these references do not teach that the organoid is derived from human iPSCs. However these references do not teach that the organoid is characterized by having bile production capacity or bile transport activity.
NgPatent teaches liver organoids derived from pluripotent stem cells (Abstract). These organoids contain at least two cell types consisting of hepatocytes, cholangiocytes, liver specific endothelial cells (LSEC), stellate cells, hepatic myofibroblast and hepatoblasts (para. 0008). Furthermore, NgPatent teaches that the liver organiods form bile ducts and the organoids are capable of performaing liver functions (para. 0020). The bile canaliculi is also functional as the hepatocyte secreted molecules (CDF) is shown to be transported from the bile canaliculi into bile duct-like cyst structure formed by the cholangiocytes (FIG. 36A-36C). Thus, the liver organoid described herein exhibits organ level functions which could only be achieved by functional interaction of multiple cell types to form tissue structures (para. 0463).
It would be obvious to one of ordinary skill in the art to modify liver organoids as taught by Sato and Gissen et al. to have bile transport activity or production such as the liver organoids of NgPatent with a reasonable expectation of success. As the method steps of McCracken are the same as the present application, the method would yield the same result of liver organoids Furthermore, one would be motivated to have liver organoids which exhibit bile transport activity or production as these liver 
Therefore the invention as a whole would be obvious to one of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (supra) in view of Gissen et al. (supra) as applied to claim 6, 11 and 13 above, and in further view of Markova et al. (2013. Clin Pharmacol Ther. 94(6):678-86; IDS Reference filed 09/10/2019)
As discussed in the 103 rejection of claim 6, 11 and 13 above, Sato and Gissen et al. make obvious a liver organoid derived from an epithelial stem cell comprising a luminal structure with polarized hepatocytes and internalized microvilli comprising mesenchymal cells. Sato further teaches that the liver organoids are useful in regenerative medicine, for example in acute liver failure or disease, and additionally are useful in non-therapeutic studies such as liver embryology, liver cell lineages, and differentiation pathways; gene expression studies including recombinant gene expression; mechanisms involved in liver injury and repair; research of inflammatory and infectious diseases of the liver and studies of pathogenetic mechanisms (para. 0287, 0301). However these references do not teach that the organoid comprises a drug metabolism cytochrome variant.
Markova et al. teaches that Bosentan (Tracleer) is an endothelin receptor antagonist prescribed for the treatment of pulmonary arterial hypertension (PAH). Its use is limited by drug-induced liver injury (DILI). Morkova et al. found that CY2C9*2 is a potential marker of Bosentan induced liver injury (Abstract). Pharmacogenetic marker might be useful in the identification of patients at increased risk of this serious toxicity and lead to alterations in treatment that would avoid this unnecessary risk if further validated (p. 683).
It would be obvious to one of ordinary skill in the art to modify a liver organoid for the purpose of studying liver disease as taught by Sato et al. and Gissen et al. to comprise a drug metabolism cytochrome variant such as CY2C9*2 as taught by Markova et al. with a reasonable expectation of success. An artisan would be motivated to alter the liver organoid with a drug metabolism cytochrome 
Therefore it would be obvious to one of ordinary skill in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega2 (US2017/0191030, US filing date: May 2015; IDS filed 02/26/2020) in view of McCracken (supra) and Ng et al. (supra)
Ortega2 teaches contacting liver organoids with candidate compounds for the purpose of drug discovery and toxicology screening. The method involves exposing an organoid to one or a library of candidate molecules and evaluating organoids for any effects to identify the effects as a potential drug or cosmetic (para. 0081, 0306, 0326-0327). Ortega2 does not teach that the liver organoids are derived from iPSCs. 
McCracken et al. teaches a method of inducing the formation of organoids from both ES and iPS cell lines via contacting definitive endoderm cells which were differentiated from the pluripotent stem cell lines with FGF4 (i.e. FGF signaling pathway activator), Wnt3a or CHIR99021 (i.e. GSK inhibitor) and NOG which resulted in foregut spheroid, and additionally to induce posterior fate in foregut endoderm, retinoic acid was added (Methods; 1st Column, 1st-3rd paragraph).
It would have been obvious to one of ordinary skill in the art to derive the liver organoids utilized in Ortega2 for the purpose of drug screening from iPSCs as taught in McCracken et al. with a reasonable expectation of success. An artisan would be motivated to derive the liver organoids from iPSCs as iPSCs can, in a reliable and stepwise manner, differentiate through the developmentally appropriate stages (i.e., endoderm, hepatic specified endoderm, hepatoblasts) in vitro and provides an opportunity to assess donor-specific drug responses in vitro, akin to conducting an in vitro clinical trial (Ng et al., p. 348).
Therefore the invention is obvious to one of ordinary skill in the art.




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9, 11-13, and 18-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 11-13, and 18-20 of copending Application No. 16/611,998 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         

/TAEYOON KIM/Primary Examiner, Art Unit 1632